Citation Nr: 0205627	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  98-08 554A	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in a decision 
of June 13, 1972, by the Board of Veterans' Appeals (Board) 
which denied the veteran's claim for service connection for 
hearing loss.



REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran served on active duty from July 1943 to August 
1945.

This matter came before the Board by virtue of the Board's 
original jurisdiction over claims of clear and unmistakable 
error in prior Board decisions.  See 38 U.S.C.A. § 7111(e).  
The veteran moved for review of a Board decision of June 13, 
1972, that denied service connection for defective hearing.  
The Board denied that motion in a decision of March 2000.  

Subsequently, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2001, the 
Secretary of Veterans Affairs (Secretary) filed a motion to 
vacate the Board's March 2000 decision and remand the case to 
the Board for consideration of the applicability of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA).  The Court granted that 
motion in an order issued in May 2001.

The Board notes that in an informal hearing presentation of 
April 2002, the veteran's representative presented arguments 
as to why an earlier effective date for service connection 
for hearing loss is warranted.  That issue has not been 
adjudicated by the RO and has not been perfected for 
appellate review.  Accordingly, the Board refers those 
arguments to the RO for appropriate action.


FINDINGS OF FACT

1.  The Board denied service connection for defective hearing 
in a June 13, 1972, decision.

2.  The Board's 1972 decision accepted the veteran's account 
that he was exposed to battle noises and exploding shells 
during his active service.

3.  The Board's denial of service connection was based on a 
finding that the initial evidence of a hearing loss 
disability was after service in 1955, and that the evidence 
was insufficient to relate the hearing loss disability to 
service.

4.  The Board's June 1972 decision was based on the correct 
facts as they were known at that time, and was in accordance 
with the existing law and regulations.


CONCLUSION OF LAW

The Board's decision of June 13, 1972, which denied service 
connection for defective hearing, does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2001); 
38 C.F.R. §§ 20.1400, 20.1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the Board's decision of June 13, 
1972, which denied his claim for service connection for 
defective hearing should be reversed because it contains 
clear and unmistakable error.  He asserts that the Board 
erred by not giving any credit to his testimony.  He also 
asserts that the Board erred by not applying all relevant law 
by failing to mention 38 U.S.C.A. § 1154(b).  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify a claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board notes, however, that in Livesay v. Principi, 15 
Vet. App. 165 (2001) (decided on August 30, 2001) the Court 
held that the provisions of the VCAA are not applicable to 
claims of clear and unmistakable error.  See also Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) in which the Court 
noted that although the Secretary filed a motion, with which 
the veteran agreed, seeking a remand for readjudication of 
the clear and unmistakable error question in light of the 
enactment of the VCAA, the basis for the motion had no merit 
following this Court's decision in Livesay in which the Court 
found that the VCAA was not applicable to CUE matters.  

In the circumstances of the present case, a remand to have 
the RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board denied service connection for defective hearing in 
a June 13, 1972, decision.  All final Board decisions are 
subject to revision on the basis of clear and unmistakable 
error except for those decisions which have been appealed to 
and decided by the Court, and decisions on issues which have 
subsequently been decided by the Court.  See 38 C.F.R. 
§ 20.1400.

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  See 38 C.F.R. § 
20.1400.  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
Court.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a).  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  See 38 C.F.R. § 20.1403(b)(1).  
For a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made includes 
relevant documents possessed by the VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could be 
reasonably expected to be part of the record.  See 38 C.F.R. 
§ 20.1403(b)(2).

To warrant revision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, if it had not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
(1) a new medical diagnosis that "corrects" an earlier 
diagnosis considered in the Board's decision; (2) the 
Secretary's failure to fulfill the duty to assist; and (3) a 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d).  

Clear and unmistakable error does not include the otherwise 
correct application of a statue or regulation where, 
subsequent to the decision challenged, there has been a 
change in the interpretation of the statue or regulation.  
See 38 C.F.R. § 20.1403(e).  

The veteran sought service connection for hearing loss for 
many years.  The Board denied his service connection claim in 
June 1972, and subsequently, he unsuccessfully sought to 
reopen his claim on several occasions (November 1983, April 
1988, and June 1991).  In January 1993, the Court affirmed 
the Board's then-most recent decision (the June 1991 
decision) that had denied the veteran's claim to reopen the 
hearing loss service connection claim.  See [citation redacted].  
Service connection was ultimately 
granted in a Board decision of September 1998.  

The veteran contends that, in its June 1972 decision, the 
Board did not apply the statutory presumptions regarding 
combat veterans, section 351(b) (now section 1154(b)), and 
that this failure constitutes clear and unmistakable error. 

In evaluating the veteran's clear and unmistakable error 
motion, and in particular his contention that the Board did 
not apply 38 U.S.C.A. § 1154(b) (West 1991), the Board must 
examine what evidence, applicable statutes, and relevant 
regulations were before the Board at the time of its June 
1972 decision.  A determination that there was a "clear and 
unmistakable error" must be based on the record and the law 
that existed at the time of the prior decision of the Board, 
and subsequently developed evidence is not germane. Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

At the time of the Board's June 1972 decision, the statute 
addressing the special concerns of evidence involving combat 
veterans was found at 38 U.S.C.A. § 351(b) (West 1971).  
Since then that section was renumbered as 38 U.S.C.A. § 
1154(b).  The Court has addressed the meaning of 38 U.S.C.A. 
§ 1154(b) in a string of cases that has included Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  The relevant combat veteran 
statute, 38 U.S.C.A. § 1154(b), specifically allows combat 
veterans, in certain circumstances, to use lay evidence to 
establish service connection of a disease or injury. See, 
e.g., Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 
1994).  Section 1154(b) provides as follows:

In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying 
service-connection in each case shall be recorded 
in full.

See also 38 C.F.R. § 3.304(d).

While section 1154(b) relaxes the evidentiary burden for a 
combat veteran, it is important to note what section 1154(b) 
pertains to. "Section 1154(b) deals with the question whether 
a particular disease or injury was incurred or aggravated in 
service -- that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required." 
Caluza, 7 Vet. App. at 507.  The Court succinctly restated 
this holding in a recent case: "Section 1154(b) necessarily 
focuses upon past combat service and, for this reason, it 
does not constitute a substitute for evidence of current 
disability, causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service." Kessel v. Brown, 13 Vet. 
App. 9, 17 (1999).  In other words, the statute regarding the 
testimony of combat veterans pertains to establishing the 
occurrence of an event during service.  The statutory 
presumption does not eliminate the general need for competent 
evidence of a relationship between an injury in service and a 
current disability.

In its June 1972 decision, the Board reviewed all of the 
evidence that was of record at that time.  The available 
evidence included the veteran's service medical records, a 
1949 VA examination, a February 1951 physical examination 
showing normal hearing, three private audiometric evaluations 
(January 1955, January 1956, and November 1962) showing a 
hearing loss disability, and the veteran's testimony at a 
March 1972 hearing.  The record also included medical records 
and VA examination results from the early 1970s.

After reviewing this evidence, the Board concluded as 
follows:

In service [the veteran] . . . necessarily was 
exposed to the battle noises and exploding shells.  
However, there was no indication in the medical 
records that there was resulting chronic defect or 
hearing loss. In fact, he was examined during 
hospitalization [in January 1945, several months 
prior to separation from service] and the ears were 
found to be normal.  It is further noted that there 
was no claim filed or complaint registered of 
defects of the ear during the earlier post- service 
years, including the initial examination by the 
Administration [in February 1949].  The initial 
evidence of the disability classified as deafness, 
sensorineural, bilateral was apparent on 
examination in 1955.  The evidence is otherwise 
insufficient to relate this disability to service 
or service-connected injury.

This passage from the Board's June 1972 decision underscores 
the basis for the Board's decision and its rationale.  The 
Board had accepted that the veteran was exposed to combat 
noises.  Moreover, the Board had accepted the existence of a 
current disability.  However, the Board determined that there 
was no evidence of a relationship of in-service noise 
exposure to a current disability.  Although the Board did not 
specifically mention 38 U.S.C.A. § 351(b) (since redesignated 
as § 1154(b)) or any pertinent regulation, in fact, it 
complied with that law by accepting the veteran's account of 
having been exposed to loud noises in service.  Therefore, 
the veteran's claim that the Board did not comply with the 
section 1154(b) fails; in effect, the Board did comply, but 
then denied service connection on the ground that the veteran 
had not presented evidence of a nexus between in-service 
noise exposure and a current hearing loss disability.  Any 
failure by the Board to specifically mention the statutory or 
regulatory provisions is not "the kind error, of fact or law, 
that . . . compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  For these reasons, the Board finds that the 
decision of June 13, 1972, was in accordance with the 
applicable law and regulations.

The Board also finds that the decision of June 13, 1972, 
which denied the veteran's claim was based on the correct 
facts as they were known at that time.  In the decision of 
June 13, 1972, the Board noted the veteran's contentions that 
he had hearing loss which resulted from exposure to noise in 
service.  The decision shows that the Board considered all of 
the relevant evidence which was of record at that time.  The 
Board reviewed the service medical records and post service 
records.  The Board also noted the veteran's testimony which 
he gave during a hearing.  With respect to the contention 
that the Board failed to give credit to the veteran's 
testimony as it provided a link between the noise in service 
and the current hearing loss, the Board finds that the Board 
was not under an obligation to accept such testimony for that 
purpose because lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Although the veteran disagrees with the 
conclusions reached by the Board, an asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See 38 C.F.R. § 20.1403(d).  See 
also Eddy v. Brown, 9 Vet. App. 52 (1996).

The veteran also argues that the evidence before the Board 
warrants a determination of clear and unmistakable error 
because adequate examinations were not performed.  The Board 
notes, however, that a failure to fully develop evidence is 
not considered to be clear and unmistakable error.  See 38 
C.F.R. § 20.1403(d)  "[T]he VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record."  
See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

Eventually, in a September 1998 Board decision, the veteran 
did receive a service connection award for hearing loss 
disability.  The fact that the veteran is now receiving 
service connection benefits for hearing loss does not alter 
the outcome of the clear and unmistakable error claim.  Since 
the Board's June 1972 decision, the evidence in support of 
the veteran's hearing loss disability claim has changed.  
Indeed, one of the reasons for the Board's award of service 
connection in September 1998 was the existence of letters 
from two private physicians (a March 1987 letter from Dr. 
Harold J. Lefkoff and an April 1994 letter from Dr. J.A. 
Carter) that described a causal relationship between in-
service acoustic trauma or noise exposure and the veteran's 
current hearing loss disability.  These letters postdated the 
Board's June 1972 decision.  While they supported the award 
of service connection in the Board's September 1998 decision, 
they were not of record at the time of the June 1972 
decision.  A determination that there was a "clear and 
unmistakable error" must be based on the record and the law 
that existed at the time of the prior decision of the Board, 
and subsequently developed evidence is not germane. Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior decision of June 
13, 1972, which denied the veteran's claim for service 
connection for defective hearing.  Accordingly, the benefit 
sought is denied.


ORDER

The veteran's motion to revise a June 13, 1972, Board 
decision denying service connection for defective hearing on 
the basis of clear and unmistakable error is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


